Exhibit 10.46

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (this “Agreement”) is
made by and between Edward G. Caminos (“Employee”) and CAMAC Energy Inc. (the
“Company”) effective as of the 23rd day of February, 2012 (the “Effective
Date”).

WITNESSETH

1. Whereas, Employee wishes to resign his employment with the Company, effective
as of the Resignation Date; and

2. Whereas, Employee and the Company entered into an employment agreement
executed by Employee on June 1, 2011 and effective as of July 1, 2011 (the
“Employment Agreement”); and

3. Whereas, Employee and the Company desire to further memorialize Employee’s
obligations with respect to any trade secrets and/or proprietary and
confidential information acquired by Employee during his employment; and

4. Whereas, Employee desires to release any and all claims or causes of action
Employee has or may have against the Company Parties (as defined below),
including without limitation those that may have arisen during, or as a result
of, Employee’s employment or the end of Employee’s employment.

5. Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree:

Section 1. Resignation from Employment. Employee acknowledges that he has
decided to voluntarily resign his employment from the Company effective as of
March 1, 2012 (the “Resignation Date”). Accordingly, the parties agree that
Employee’s last day of employment with the Company will be the Resignation Date.

Section 2. Severance and Other Benefits. The Company, in exchange for the
promises of Employee contained below, agrees as follows:

A. The Company agrees to pay Employee the total amount of $96,666.66 less any
legally required deductions and withholdings (the “Severance Amount”). The
Severance Amount will be paid in four separate installments. A first payment of
$24,166.67, minus any applicable deductions and withholdings, will be made on
March 30, 2012, provided the Employee has executed the Supplementary Release.
Provided that Employee has executed the Supplementary Release, a subsequent
payment of $24,166.67, minus applicable deductions and withholdings, will made
on or before each of April 30, May 31 and June 30, 2012.

 

1



--------------------------------------------------------------------------------

B. The Company agrees to pay Employee a bonus for 2011 in the amount of
$72,500.00, minus payroll deductions and withholdings, provided Employee has
executed the Supplementary Release, which such amount shall be paid within two
(2) business days following the date that Employee executes the Supplementary
Release.

C. During the portion, if any, of the four month period following the
Resignation Date that Employee elects to continue coverage for Employee and
Employee’s eligible dependents under the Company’s group health and dental plans
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) and/or Sections 601 through 608 of the Employee Retirement Income
Security Act of 1974, as amended, the Company shall reimburse Employee on a
monthly basis for the premium costs paid by Employee in order to continue such
health and/or dental coverage (the “COBRA Reimbursement”). The Company shall
provide the COBRA Reimbursement within five days after Employee submits
documentation to the Company evidencing his monthly payments to elect applicable
continuation coverage; provided, however, that Employee must submit such
documentation within thirty (30) days of his applicable payments, and provided
further that the Company shall have no obligation to make the COBRA
Reimbursements described above as of the date that Employee becomes eligible to
participate in another entity’s health and/or dental insurance coverage, as
applicable (which such eligibility shall be promptly reported by Employee to the
Company).

D. The Company shall pay, in accordance with its normal payroll procedures, the
base salary payable to Employee under the Employment Agreement accruing prior to
the Resignation Date and shall reimburse Employee for all ordinary business
expenses in accordance with the Company’s business expense reimbursement policy.
Employee shall submit evidence of reimbursable business expenses incurred prior
to the Resignation Date within ten business days after the Resignation Date and
the Company shall reimburse such business expenses within five business days
after receipt of such evidence. In addition, in his final paycheck for service
through the Resignation Date, Employee shall receive payment for the value of
his actual accrued but unused vacation days, which such estimated amount at the
date hereof represents: (i) accrued and untaken vacation for 2012 totaling 3.33
days; and (ii) accrued and untaken vacation for 2011 rolled over to 2012
totaling 1.0 days.

Section 3. Prior Rights and Obligations. Except as provided for in this
Agreement, this Agreement extinguishes all rights, if any, which Employee may
have, contractual or otherwise, relating to his employment with the Company,
including any rights to severance benefits under the Employment Agreement.
Employee expressly acknowledges and agrees that his employment will end, or has
ended, as of the Resignation Date and that he has not vested, and will not vest,
in the stock options or restricted stock that he was awarded during his
employment and he shall have no further rights with respect to any such stock
options or restricted stock.

The Company agrees that, notwithstanding Employee’s resignation and the terms of
this Agreement, Employee shall continue to be the beneficiary of any indemnity
provisions in the Company’s Certificate of Incorporation or Bylaws.

 

2



--------------------------------------------------------------------------------

Section 4. Release by Employee. Employee hereby releases and discharges the
Company, its affiliates and its subsidiaries and Board of Directors, and their
respective predecessors, successors, owners, partners, officers, directors,
members, employees, agents, attorneys, benefit plans, administrators and
insurers (collectively the “Company Parties”), from any and all claims, demands,
liabilities and causes of action, whether statutory or common law, including,
but not limited to, any claim for salary, benefits, payments, expenses, costs,
damages, penalties, compensation, remuneration, contractual entitlements; and
all claims or causes of action relating to any matter occurring on or prior to
the date that Employee executes this Agreement, including without limitation any
claim arising out of, or relating to: (i) Title VII of the Civil Rights Act of
1964, as amended; (ii) the Civil Rights Act of 1991; (iii) Sections 1981 through
1988 of Title 42 of the United States Code, as amended; (iv) the Employee
Retirement Income Security Act of 1974, as amended; (v) the Immigration Reform
Control Act, as amended; (vi) the Americans with Disabilities Act of 1990, as
amended; (vii) the National Labor Relations Act, as amended; (viii) the
Occupational Safety and Health Act, as amended; (ix) the Family and Medical
Leave Act of 1993, as amended; (x) any state or federal anti-discrimination
and/or anti-retaliation law; (xi) any other local, state or federal law,
regulation or ordinance; (xii) any public policy, contract, tort, or common law
claim; (xiii) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in the matters referenced herein; and (xiv) any and all
claims Employee may have arising as the result of any alleged breach of any
contract, incentive compensation plan or agreement, restricted unit agreement,
or stock option plan or agreement with any Company Party including, without
limitation the Employment Agreement (collectively, the “Released Claims”). This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious. Rather, Employee is simply agreeing that,
in exchange for the consideration recited in Sections 2A, 2B and 2C of this
Agreement, any and all potential claims of this nature that Employee may have
against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived.

Notwithstanding this release of liability, nothing in this Agreement prevents
Employee from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Employee understands and agrees that he is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of
such EEOC or comparable state or local agency proceeding or subsequent legal
actions.

Section 5. Agreement is Voluntary. Employee acknowledges and agrees that he has
carefully read this Agreement and understands that, except as expressly reserved
herein, it is a release of all claims, known or unknown, past or present.
Employee further agrees that he has entered into this Agreement for the
above-stated consideration. Employee warrants that he is fully competent to
execute this Agreement which Employee understands to be contractual. Employee
further acknowledges that he executes this Agreement of his own free will, after
having a reasonable period of time to review, study and deliberate regarding its
meaning and effect, and after being advised to consult an attorney. Finally,
Employee enters into this Agreement fully knowing its effect and voluntarily for
the consideration stated above.

 

3



--------------------------------------------------------------------------------

Section 6. Expiration of Agreement. Employee acknowledges that he has been given
until 4 p.m. on February 24, 2012, to accept this Agreement, and that if he
fails to sign and return this Agreement to Nicolas Evanoff, Esq., Senior Vice
President, General Counsel and Secretary of the Company (at the address of the
Company set forth below), by that deadline, he will not be entitled to the
benefits of this Agreement.

Section 7. Supplementary Release. Employee agrees that he will execute the
supplementary release that is attached to this Agreement (the “Supplementary
Release”) on the Resignation Date or within two business days thereafter.
Employee agrees and understands that he will not be entitled to any of the
Severance Amount or other payments and benefits described in Section 2A, 2B or
2C, unless he has complied with this requirement.

Section 8. Opportunity to Consult with Professional Advisors. Employee expressly
acknowledges and agrees that he has had the opportunity to consult with, and has
consulted with independent legal, tax and other professional advisors of his
choosing with regard to his entry into this Agreement and the consequences
thereof. Employee acknowledges and agrees that he enters into this Agreement
knowingly and voluntarily with full understanding of the claims released herein
and the tax consequences of the payments and benefits to be received by him
hereunder.

Section 9. Proprietary and Confidential Information. Employee agrees and
acknowledges that, during the course of his employment with the Company, he has
acquired information regarding the Company’s trade secrets and/or proprietary
and confidential information related to the Company’s past, present and
anticipated business. Therefore, except as may be required by law, Employee
acknowledges that Employee will not, at any time, disclose to others, permit to
be disclosed, used, permit to be used, copy or permit to be copied, any trade
secrets and/or proprietary and confidential information acquired during his
employment with the Company. Such obligations are in addition to those
commitments by Employee contained in Sections 5 and 6 of the Employment
Agreement, which Employee acknowledges and agrees are enforceable and shall
continue in full force and effect.

Notwithstanding the foregoing sentence and Section 6 of the Employment Agreement
to the contrary, the term “business” (as defined in the Employment Agreement)
shall be deemed to exclude the country of China, and Employee shall be permitted
to seek employment with, consult with or otherwise engage in “businesses in
competition with the Company” in any other geographic areas of the Company’s
activities during the period of Employee’s employment to the extent such
geographic areas do not constitute a material part of any such businesses’
financial results. Further, if Employee wishes to accept an opportunity in a
“business in competition with the Company” other than as described in the
preceding sentence, Employee agrees to seek the Company’s consent to accept such
opportunity, which such consent shall not be unreasonably withheld or delayed.
Further, the Company agrees to waive the application of Section 6 of the
Employment Agreement as it pertains to non-competition (but not as it pertains
to non-solicitation) after six (6) months following the Resignation Date.

Section 10. Amendments. This Agreement may only be amended in writing signed by
Employee and an authorized officer of the Company.

 

4



--------------------------------------------------------------------------------

Section 11. Confidentiality. Employee agrees that he will not, and that any
person acting on Employee’s behalf will not, directly or indirectly, speak
about, disclose or in any way, shape or form communicate to anyone, except as
permitted in this Section, the terms of this Agreement or the consideration paid
under this Agreement. The Company and Employee agree that the above described
information may be disclosed only as follows:

A. to the extent as may be required by law to support the filing of Employee’s
income tax returns or any legally required disclosures or legal filings;

B. to the extent as may be compelled by legal process or required by applicable
law;

C. to the extent necessary to Employee’s legal or financial or tax advisors, but
only after such person to whom the disclosure is to be made agrees to maintain
the confidentiality of such information and to refrain from making further
disclosures or use of such information.

Section 12. Non-disparagement. Employee shall not make any unfavorable or
unflattering statements about the Company Parties including, but not limited to,
comments about the conduct of other employees or members of the Company’s Board
of Directors. Employee agrees that he will not disparage, criticize, condemn or
impugn the business or personal reputation or character of any Company Party, or
any of the actions which are, have been or may be taken by a Company Party with
respect to or based upon matters, events, facts or circumstances arising or
occurring prior to the date of execution of this Agreement.

Section 13. Cooperation. Employee shall cooperate with the Company to the extent
reasonably required by the Company in all matters relating to the winding up of
his pending work on behalf of the Company and the orderly transfer of any such
pending work. Employee agrees to immediately notify the Company, if he is served
with legal process to compel him to disclose any information related to his
employment with the Company, unless prohibited to do so by law.

Section 14. Return of Documents and Property. Employee agrees to deliver at the
termination of employment all correspondence, memoranda, notes, records, data,
or information, analyses, or other documents and all copies thereof, including
information in electronic form, which are related in any manner to the past,
present or anticipated business of the Company or its affiliated companies.
Employee further agrees to deliver at the termination of employment, any Company
property which he may have in his possession or have been given use of during
his employment, including without limitation, office keys, key cards, laptop
computers, data media and cellular telephones.

Section 15. Enforcement of Agreement and Release. Should any provisions of this
Agreement be held invalid or wholly or partially unenforceable, such holdings
shall not invalidate or void the remainder of this Agreement. Portions held to
be invalid or unenforceable shall be revised and reduced in scope as to be valid
and enforceable, or if such is not possible, then such portion shall be deemed
to have been wholly excluded with the same force and effect as if they had never
been included herein.

 

5



--------------------------------------------------------------------------------

Section 16. Notices. Any notice, request, demand, waiver or consent required or
permitted hereunder shall be in writing and shall be given by prepaid registered
or certified mail, with return receipt requested, addressed as follows:

For the Company:

1330 Post Oak Blvd., Suite 2575

Houston, Texas 77056

Attn: Chief Executive Officer

With a copy to the General Counsel

For the Employee:

Edward G. Caminos

21118 Kelliwood Park Lane

Katy, Texas 77450

The date of any such notice and of such service thereof shall be deemed to be
the date of mailing. Each party may change its address for the purpose of notice
by giving notice to the other in writing.

Section 17. Choice of Law. It is agreed that the laws of Texas shall govern this
Agreement and that venue for any claim necessary to enforce the provisions of
this Agreement shall be proper in state or federal courts located in Harris
County, Texas.

Section 18. Remedies. The Parties agree that because damages at law for any
breach or nonperformance of this Agreement by Employee, while recoverable, will
be inadequate, this Agreement may be enforced in equity by specific performance,
injunction, or otherwise. Should any provisions of this Agreement be held to be
invalid, such holdings shall not invalidate or void the remainder of this
Agreement. Employee shall be entitled to enforce his rights and the Company’s
obligations under this Agreement by any and all applicable actions at law or
equity.

Section 19. Announcement. Employee shall be entitled to review the relevant
portion of the Form 8-K notification of his resignation from employment prior to
such Form 8-K being submitted to the Securities and Exchange Commission within
the time designated by the Company.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE AS OF
THE EFFECTIVE DATE.

EMPLOYEE

 

By:   /s/ Edward G. Caminos       February 23, 2012   Edward G. Caminos      
DATE THE COMPANY       By:   /s/ Nicolas J. Evanoff       February 23, 2012  
Name: Nicolas J. Evanoff       DATE  

Title: Senior Vice President, General

Counsel & Secretary

     

 

7



--------------------------------------------------------------------------------

SUPPLEMENTAL RELEASE

Edward G. Caminos (“Employee”), previously signed a Separation Agreement and
General Release of Claims (the “Original Agreement”) on February 23, 2012 and
hereby enters this Supplemental Release (the “Supplemental Release”). In this
Supplemental Release, Employee hereby releases the Company Parties from any and
all claims arising out of Employee’s employment or termination from employment
and all other claims that may have arisen between the time that Employee signed
the Original Agreement and the date that Employee signs this Supplemental
Release. This Supplemental Release incorporates all of the terms of the Original
Agreement (and uses the same defined terms) and, in signing below, Employee
expressly acknowledges and agrees as follows:

1. Employee hereby releases and discharges the Company Parties from any and all
Released Claims and all other claims that would have been Released Claims had
Employee executed the Original Agreement on the date that Employee executes this
Supplemental Release. This Supplemental Release is not intended to indicate that
any such claims exist or that, if they do exist, they are meritorious. Rather,
Employee is simply agreeing that, in exchange for the consideration recited in
Sections 2A, 2B and 2C of the Original Agreement, any and all potential claims
of this nature that Employee may have against the Company Parties, regardless of
whether they actually exist, are expressly settled, compromised and waived.

2. Other than those sums that Employee may be owed pursuant to Sections 2A, 2B
and 2C of the Original Agreement, Employee has received all sums, compensation,
wages, benefits and remuneration that he has been owed, or ever could be owed,
by the Company Parties. Employee further represents that, in the course of his
employment, he has received all leaves (paid and unpaid) that he was owed by the
Company Parties.

IN SIGNING BELOW, EMPLOYEE EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE HAS READ
AND UNDERSTOOD THE ORIGINAL AGREEMENT AND THIS SUPPLEMENTAL RELEASE AND EMPLOYEE
KNOWINGLY AND VOLUNTARILY AFFIRMS THE STATEMENTS MADE BY HIM, AND THE RELEASES
GIVEN BY HIM, IN THE ORIGINAL AGREEMENT.

 

By:   /s/ Edward G. Caminos       February 23, 2012   Edward G. Caminos      
DATE

 

8